Citation Nr: 1809237	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In October 2014, May 2015 and March 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not argued otherwise.  


FINDINGS OF FACT

The most probative evidence establishes that a skin disability was not present during the Veteran's active service and his current skin disorders are not causally related to his active service or any incident therein, including presumed exposure to Agent Orange.


CONCLUSION OF LAW

A skin disability was not incurred in active service.  38 U.S.C. §§ 1101, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)


Background

The Veteran served on active duty from January 1966 to October 1967.  During that period, he was stationed in Vietnam from September 1966 to October 1967.  

The Veteran's in-service treatment records are entirely negative for complaints or findings of a skin disability.  At his October 1967 separation medical examination, the Veteran's skin was evaluated and determined to be normal.  On a Report of Medical History completed at the time of separation, the Veteran denied having or ever having had a skin disease.

In December 2009, the Veteran submitted a claim of service connection for multiple disabilities, including a skin condition.  He asserted that he started getting splotches on his skin in Vietnam, and has had several small skin cancers removed.  

In March 2010 and November 2011 statements, the Veteran indicated that he had red splotches all over his skin that began in Vietnam and that he has since been diagnosed with many small skin cancers.  In his March 2010 statement, he indicated that during his 13 months in Vietnam, he developed red splotches all over his skin about three times per week.  In his November 2011 statement, the Veteran explained that there was a chance that his skin condition could have had its origin in Vietnam.  He explained that he had "spent eight months loading/unloading PSP (perforated steel planking) that was used for temporary air strips (landing aircraft)," and that the PSP had been exposed to Agent Orange because that chemical had been used to kill vegetation before assembling planks for landing.  He indicated that he had touched the PSP's "thousands of times."  Furthermore, the Veteran indicated that for the last two months of his time in Vietnam, he volunteered to rebuild a bridge across a river in a rural part of Vietnam where he stayed in a Vietnamese hut.  He indicated that it was at that time that he developed red splotches all over his skin that still existed sometimes.  

Review of private treatment records shows a large basal cell carcinoma diagnosis noted in April 1989.  Subsequent private treatment records show the following diagnoses: recurrent basal cell carcinoma of the left posterior ear, large basal cell carcinoma, right thigh adnexal tumor, right thigh rexcision-trichoblastoma, cystic nodule epidermal cyst of the neck, actinic keratosis (scalp, face, neck, and hand), psoriasis, benign-appearing nevi, a lentigines, seborrheic keratosis, left temple squamous lined keratin filled invagination with mild epithelial typia (definitive invasive carcinoma not identified), tinea pedis, squamous cell carcinoma of right pinna, and multiple cherry angiomas of front of chest/abdomen.  Additionally, treatment records note complaints of scaly spots on his face, ears, and hands.  VA treatment records shows that in May 2004, skin cancer was noted in the Veteran's list of primary diagnoses.  A small benign keratosis on the right temple was noted in December 2009. 

The Veteran was afforded a VA examination in November 2011, in which the examiner found the Veteran to have psoriasis, tumors and neoplasms of the skin, including malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  The VA examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by service because the blisters on the Veteran's hands which he reported in service did not appear to reoccur, and that the Veteran's skin cancer, while "while affected by sun, and especially tropical sun" is not a blister and therefore not similar to the blisters the Veteran reportedly experienced inservice.  Finally, the examiner indicated that the Veteran's actinic keratosis and seborrheic keratosis were due age and long time sun exposure.  

Because the examiner failed to address the additional skin diagnoses contained in the record and because he failed to provide an opinion as to whether any current skin disorder was related to Agent Orange exposure, the Board remanded the matter to obtain another opinion.  

In accordance with the remand directives, the Veteran was afforded a new VA examination in January 2013.  The examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by service because "[t]he [V]eteran is light skinned and has normal skin changes which are related to age, sun exposure over many years, being light skinned, and the result of exposure to over 60 carcinogens from positive smoking history of two packs per day for fifty years.  The [V]eteran is without a presumptive skin condition attributable to Agent Orange."

However, again, the Board found this examination report to be inadequate.  First, the report does not list or acknowledge all prior skin diagnoses; and second, the examiner did not understand that even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), service connection must still be considered under 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An additional medical opinion was provided in August 2015, which states that the condition claimed was less likely than not incurred in or caused by service.  The supporting rationale states the following:  "[The] Veteran's skin condition was not caused by Agent Orange exposure, it is not a presumptive diagnosis.  I have reviewed records and the skin cancers, actinic keratoses, and psoriasis were not [diagnosed] or treated in service.  Psoriasis can be a hereditary condition but is not cause by [A]gent [O]range.  The other skin lesions are typically caused by sun exposure and fair complexion."

The Board again found the opinion inadequate to the extent that it did not sufficiently address whether all of the various skin disabilities exhibited by the Veteran were related to herbicide agent exposure.  In addition, the examiner did not address whether any of the Veteran's skin conditions were due to in-service sun exposure, as opposed to post-service sun exposure or the skin symptoms he reported during active duty.  

In a June 2016 VA medical opinion, the examiner concluded that it is less likely than not that the Veteran's basal cell carcinoma (BCC) or squamous cell carcinoma (SCC) are secondary to exposure to Agent Orange.  The examiner explained that non-melanoma skin cancer (NMSC) is the most common malignancy and that, based on medical studies, the preeminent risk factor for the Veteran's basal cell carcinoma of the nose was his age of onset.  The examiner indicated that ultraviolet radiation, coupled with aging of the population, increases the risk of developing skin cancer.  Moreover, after adjusting for age, sex, and other skin cancer-risk factors, smoking was statistically significant with respect to the Veteran's squamous cell carcinoma of the right pinna as he a 100 pack year history of cigarette smoking.  The examiner indicated that, overall, the Veteran's age (i.e. length of lifetime exposure to UV light) was more likely responsible for his basal cell carcinoma and that his age of onset and smoking history were more likely responsible for his SCC (squamous cell carcinoma).

The VA examiner further opined that it is less likely than not that the Veteran's benign keratosis, including of the right temple, right thigh adnexal tumor, right thigh trichoblastoma, cystic nodule epidermal cyst of the neck, variably located actinic keratosis, psoriasis, benign-appearing nevi, lentigines, epithelial typia, tinea pedis cherry angiomas of front of chest and abdomen and/or "scaly spots" on his face, ears and hands are secondary to Agent Orange.  The examiner explained that adnexal tumor (trichoblastoma), cystic nodule/epidermal cyst of the neck, and seborrheic keratosis are all related to benign conditions involving the oil producing glands adjacent to and serving the hair follicles and were found in individuals with hairy skin with more tendency to produce subcutaneous oils necessary for health of hair follicles.  These are congenital and hereditarily-based conditions not caused or aggravated by Agent Orange according to the medical literature.  Rather, individuals with hairier and oiler skin are more predisposed to develop these conditions.

The VA examiner further explained that it is less likely than not that psoriasis, benign keratosis, actinic keratosis, cherry angiomas of the chest and abdomen, nevi, lentigines, epithelial typia or "scaly spots" are secondary to Agent Orange.  The examiner explained that psoriasis is more so an inherited condition.  The medical literature did not support an association with exposure to Agent Orange.  Actinic (and benign) keratosis and lentigines are found in fair complexion and light skinned individuals typically beginning in the late fourth-early fifth decades of life (sometimes, not often, earlier) and are statistically (soundly so) much more secondary to UV light exposure with advancing years than exposure to Agent Orange (for which there is no supportive literature).  Cherry angiomas of abdomen/chest anteriorly can be associated with liver disease or merely idiopathic and are not, per se, prima facie evidence of sequelae to Agent Orange absenting any Agent Orange associated liver malignancy (either primary or metastatic).  Epithelial typia and/or "scaly spots" are directly related to advancing (i.e. advancing years) in lighter skinned individuals and Agent Orange has not been implicated in any excess susceptibility to these two (or any of the aforementioned either) conditions.

The examiner concluded and summarized that it was less likely as not that any of the Veteran's skin conditions were related to herbicide exposure.  Further, it is less likely than not that the Veteran's skin conditions were due to any in-service sun exposure.  The examiner explained that the Veteran was in service for 19 months and 13 days and was 22 years old when discharged.  Sun exposure accumulation prior to discharge from active duty was not causative of the above discussed conditions.  Rather, it was the cumulative decades of post service exposure to UV radiation.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).

The enumerated diseases which are deemed to be associated with herbicide exposure are:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis

The Veteran seeks service connection for various skin disabilities which he contends are causally related to his exposure to Agent Orange in Vietnam.  After carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

As noted above, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the Veteran's statements and his service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era.  Absent evidence to the contrary, he is presumed to have been exposed to Agent Orange.  However, the presumptive provisions discussed above do not avail the Veteran as none of his diagnosed skin disabilities are among the enumerated diseases listed in 38 C.F.R. § 3.309(e).

Although the presumptive regulations do not avail the Veteran, he may nonetheless establish service connection based on exposure to Agent Orange with proof of actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case, however, the most probative evidence establishes that the Veteran's current skin conditions are not causally related to his presumed exposure to Agent Orange in Vietnam.  As set forth above, the medical opinions obtained in connection with the Veteran's claim explain that his current skin conditions are not causally related to exposure to Agent Orange.  

The Board has considered the Veteran's contentions to the effect that his skin conditions may be related to Agent Orange exposure.  Although the Veteran is certainly competent to describe his symptoms, the question of causation to Agent Orange exposure involves medical inquiry into biological processes, anatomical relationships, and physiological functioning which is not within the competence of the appellant in this case.  

Regardless, the Board concludes that the Veteran's statements do not outweigh the conclusions of the Secretary, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is no evidence supporting an etiological relationship between herbicide agent exposure and nonenumerated diseases such as basal cell carcinoma (BCC) or squamous cell carcinoma (SCC) benign keratosis, adnexal tumor, trichoblastoma, cystic nodule epidermal cyst, actinic keratosis, psoriasis, benign-appearing nevi, lentigines, epithelial typia, tinea pedis cherry angiomas, and/or "scaly spots".  75 Fed. Reg. 81,332 (Dec. 27, 2010).  Nor does the Veteran's lay theory outweigh the specific conclusions of the June 2016 VA examiner, who considered the record on appeal, including the Veteran's reported medical history, as well as the relevant medical literature, and nonetheless concluded that the Veteran's current skin conditions are not related to his active service or any incident therein, to include Agent Orange exposure.  The Board assigns this medical opinion great probative weight.  It was rendered by a qualified medical professional who considered the Veteran's medical history, and reviewed the pertinent medical records and literature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner addressed the Veteran's contentions and provided a rationale for the conclusion he reached, including reference to the pertinent medical literature.  There is no other clinical evidence of record which contradicts his medical conclusions.  

Although the record does not support a link between the Veteran's skin conditions and his presumed exposure to Agent Orange, the Board has also considered whether service connection may be warranted on any other basis.  The Board finds, however, that the preponderance of the evidence is against the claim.  In addition to the reasons and bases discussed above, the Board observes that the appellant's service treatment records are entirely negative for complaints or findings of a chronic skin disability.  Although the Board has considered the appellant's reports that he developed episodic red patches on his hands while in Vietnam, the condition apparently resolved without residual disability.  At the time of his separation from service, the Veteran completed a report of medical history on which he denied having or ever having had a skin condition.  Moreover, his skin was examined at that time and was determined to be normal.  

Although the most probative evidence establishes that a chronic skin condition was not present during active duty, as set forth above, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).  In this case, however, the record contains no probative evidence that any current skin condition is causally related to the Veteran's active service or any incident therein.  As set forth above, the medical opinions obtained in connection with this case explain that the Veteran's current skin conditions are not causally related to his active service or any incident therein, to include sun exposure or the red patches he reported experiencing on his hands.  There is no other probative evidence of record linking his current skin conditions to his active service or any incident therein.  

In summary, the Board finds that the most probative evidence shows that a chronic skin disability did not have its inception during the Veteran's active service nor is such disability otherwise causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a variously diagnosed skin disability is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


